Citation Nr: 9916819	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-41 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for narcolepsy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1986 to May 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined an increased 
(compensable) rating for narcolepsy.  By decision dated 
January 1997, the RO granted a 10 percent disability rating.  
Thereafter, the appellant underwent VA examination following 
a Board remand in May 1998.  In an October 1998 decision, the 
RO granted a 40 percent disability rating.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's sleep episodes due to narcolepsy occur 
when she is not physically active and are not shown to 
average greater than 8 times per week in frequency.

3.  The appellant's narcolepsy does not produce an 
exceptional or unusual disability picture such that there is 
average earning capacity impairment with related factors such 
as need for frequent hospitalization or marked interference 
with employment.



CONCLUSION OF LAW

The criteria for an increased rating for narcolepsy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 3.321, 4.1, 4.124a, Part 4, Diagnostic Codes 
8108, 8911, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§  5107(a).  That is, she has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, her recent VA outpatient treatment 
records have been associated with the claims folder, and the 
Board is of the opinion that her recent VA epilepsy and 
narcolepsy examination is adequate for rating purposes.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim and, accordingly, the Board accordingly finds the duty 
to assist her, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

Service medical records reveal a diagnosis of narcolepsy, 
confirmed by overnight polysonogram and multiple sleep 
latency onset test, in June 1992.  As early as 1987, she had 
voiced complaint which primarily consisted of excessive 
daytime sleepiness with problems of falling asleep during 
meetings, lectures and driving.  The frequency of her sleep 
episodes ranged from twice a week to two to three times a day 
while sitting or during periods of quietness.  She denied 
sleep problems when involved in vigorous activity.  She had 
been prescribed Ritalin, but she discontinued its use due to 
drowsiness.  In March 1993, the Naval Physical Evaluation 
Board (PEB) found that, due to a history of compliance with 
medication and lack of follow- up treatment, there was no 
medical documentation of the frequency of her seizures.  As 
such, a weekly "count" of seizure activity was extremely 
difficult.  However, it was noted that the fact that she had 
no sleep attacks while engaged in vigorous activity suggested 
that her condition was of a mild degree of severity.

VA examinations and outpatient treatment records, covering 
the time period from 1993 to 1998, mostly reveal her 
continued complaint of falling asleep whenever sitting and 
not stimulated.  She described some symptoms of sleep 
paralysis and sleep talking.  From April to August 1997, she 
underwent prescriptive experimentation with Ritalin, Cylert 
and Pemolin with varying degrees of success. VA examination, 
dated May 1997, indicated an impression that her narcolepsy 
was fairly well compensated.  In October 1997, she complained 
of falling asleep during lunchtime if sitting.  She 
complained of falling asleep during meetings in February 
1998.  In May 1998, her complaint consisted of trying to keep 
awake during the afternoon at work.

On VA epilepsy and narcolepsy examination, dated in September 
1998, the appellant complained of daily sleep episodes which 
occurred only when she was physically inactive.  For example, 
she worked in an apartment complex maintenance department and 
she would fall asleep while doing deskwork, sitting or 
waiting for someone.  She was taking Pemolin three to four 
times a day with an occasional doubling of the dose.  She 
reported an on- the- job vehicle accident by falling asleep 
and bumping against another car in approximately 1997.  On 
general examination, she looked very sleepy.  Neurological 
examination was essentially negative.  Impression was of 
narcolepsy with excessive sleep episode every day, especially 
when not physically active, and a history of sleep paralysis.  
The examiner stated that her narcolepsy undoubtedly 
interfered with her day- to- day activity.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of disability involving neurological conditions 
and convulsive disorders is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The Schedule evaluates the degree of disability 
for narcolepsy by analogy to epilepsy, petit mal.  Epilepsy, 
petit mal, is rated under the general rating formula for 
minor seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 8108, 
8911 (1998).  The RO's assignment of a 40 percent disability 
rating contemplates averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted for averaging 9- 10 
minor seizures per week.

A "minor" seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type). 38 C.F.R. § 4.124, 
Diagnostic Code 8911 Note 2 (1998).  

After careful review of the medical evidence of record, as 
well as the appellant's reported symptoms, the Board finds, 
by a preponderance of the evidence, that an increased rating 
is not warranted.  The evidence shows the appellant's 
complaint of daily sleep episodes which occur when she is not 
physically active.  She does not exhibit an inability to stay 
awake during stimulating activities, nor does she report 
sleep episodes averaging in excess of 8 times per week.  
Additionally, the clinical evidence reveals no neurological 
manifestations associated with the sleep episodes.  
Accordingly, the Board finds that an increased rating, in 
excess of 40 percent, for her narcolepsy is not warranted 
under Diagnostic Code 8911.

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization and 
resulting in average earning capacity impairment, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

Review of the claims folder shows that the appellant's 
narcolepsy has not caused any periods of hospitalization.  
Furthermore, she is gainfully employed in a full time job as 
a maintenance worker.  Episodes of narcolepsy only occur when 
she is physically inactive.  The Bord is unable to discern 
any factors in this case that cause average earning capacity 
impairment beyond that contemplated by the rating schedule 
for the appellant's level of disability.  Accordingly, the 
Board finds that assignment of an extraschedular rating is 
not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for narcolepsy is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

